—In an action to recover damages for personal injuries, the defendant Adjmi-Gammal Realty Corporation appeals, as limited by its brief, from so much of an order of the Supreme Court, Kings County (Schneier, J.), dated November 15, 1996, as denied its motion for summary judgment dismissing the complaint and all cross claims insofar as asserted against it.
Ordered that the order is reversed insofar as appealed from, on the law, with costs, the motion is granted, the complaint and all cross-claims are dismissed insofar as asserted against the appellant, and the action against the remaining defendant is severed.
*541The law is well established that a property owner is under no duty to pedestrians to remove ice and snow that naturally accumulates upon the sidewalk in front of his premises (see, Stewart v Yeshiva Nachlas Haleviym, 186 AD2d 731). A failure to remove all of the snow is not negligence (Spicehandler v City of New York, 303 NY 946), and liability will not result unless it is shown that the defendant made the sidewalk more hazardous (Stewart v Yeshiva Nachlas Haleviym, supra). After the appellant made out a prima facie case for summary judgment, the plaintiff offered no evidentiary proof that the appellant created a dangerous condition or made any attempts at snow removal. Accordingly, the appellant’s motion for summary judgment should have been granted. Bracken, J. P., Pizzuto, Altman, Krausman and Lerner, JJ., concur.